Citation Nr: 0527553	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  05-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 23, through August 7, 1943.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In September 2005, a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his claim advanced on 
the Board's docket.

The issue of entitlement to service connection for 
psychiatric disability is the subject of a remand at the end 
of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1952, the 
RO severed the veteran's entitlement to service connection 
for hysteria, conversion type.

2.  Evidence received since the RO's July 1952 includes 
service medical records which had not previously been 
associated with the claims folder.


CONCLUSIONS OF LAW

1.  The RO's July 1952 decision, which severed the veteran's 
entitlement to service connection for hysteria, conversion 
reaction, is final.  Veterans Regulation No. 2(a), pt II, 
par. III, Department of Veterans Affairs Regulations 1008 and 
1009; effect January 25, 1936 to December 31, 1957.  

2.  The criteria to reopen the claim of entitlement to 
service connection for psychiatric disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating action in November 1944, the RO in Dayton, Ohio, 
granted the veteran's claim of entitlement to service 
connection for psychoneurosis, hysteria, conversion type.  
Evidence on file showed that in July 1943, the veteran had 
been hospitalized for psychoneurosis, hysterical type.  The 
case was referred to a Board of Medical Officers which found 
that such disability had been incurred in the line of duty 
and rendered him unfit for further service.  Therefore, the 
veteran was given a Certificate of Disability for Discharge.  
The report of an October 1944 VA examination confirmed the 
diagnosis of psychoneurosis, hysteria, conversion type; and 
the following month, the RO granted the veteran's claim 
entitlement to service connection for that disorder.  A 10 
percent rating was assigned, effective August 19, 1944, the 
date after the veteran's separation from service.  
Thereafter, the RO confirmed and continued the 10 percent 
rating on several occasions.  

In May 1952, following a VA examination and file review, the 
RO noted that the veteran had been hospitalized for a 
psychoneurosis 17 days after his entry on active duty.  The 
RO also noted the veteran's report that the symptoms 
associated with that disorder had been present all his life.  
In addition to his service medical records and the report of 
the October 1944 VA examination, the evidence consisted of an 
April 1947 report from the Chief of the Mental-Hygiene Clinic 
at the Cincinnati Guidance Center; and the reports of 
examinations performed by the VA in March 1949 and April 
1952.  After reviewing the record, the RO concluded that the 
veteran had a chronic psychoneurosis which had existed prior 
to service.  The RO also concluded that such disability had 
not been aggravated by service.  Therefore, the RO notified 
the veteran that it proposed to sever service connection for 
his psychoneurosis.  The veteran was notified of his right to 
submit evidence to show why severance should not take place; 
and that if he did not submit such evidence in a timely 
manner, severance would be accomplished.  
The veteran did not respond to that letter, and in July 1952, 
the RO severed the veteran's service connection for 
psychoneurosis, hysteria, conversion type, on the basis that 
the original grant of service connection and the subsequent 
decisions confirming the 10 percent rating for that disorder 
had been clearly and unmistakably erroneous.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a Notice of Disagreement was not received with which 
to initiate an appeal.  Accordingly, the decision to sever 
became final under the law and regulations then in effect.  
Veterans Regulation No. 2(a), pt II, par. III, Department of 
Veterans Affairs Regulations 1008 and 1009; effect 
January 25, 1936 to December 31, 1957.  The veteran now 
requests his entitlement to service connection for 
psychiatric disability be restored.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New evidence means existing 
evidence which has not previously been submitted to VA 
decision makers.  Material evidence means evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).
Evidence added to the record, since the RO's July 1952 
severance action consists of additional service medical 
records, received in October 1952 and records reflecting the 
veteran's treatment by the VA from March 2001 to March 2005.  
Such records are new in the sense that they were not 
previously before VA decisionmakers.  Where, as here, 
additional service medical records are received before or 
after a decision has become final, the former decision must 
be reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c).  Accordingly, the case 
is reopened.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

In its January 2005 rating action, the RO found that the 
veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for psychiatric disability.  

Inasmuch as this case is now reopened on the basis of the 
receipt of additional service medical records, the case must 
be returned to the RO for de novo consideration.  38 C.F.R. 
§ 3.156(c); see also, Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VAOPGCPREC 16-92.  Accordingly, this case is 
remanded for the following actions:

Undertake any necessary development, such 
as the scheduling of any indicated VA 
examinations, and then adjudicate the 
issue of entitlement to service-
connection for psychiatric disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


